Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 01/07/2021 are accepted by the examiner.
Claim Objections
Claims 7 and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 6 and 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 14-17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Publication No. 2008/108861 to Fields et al.
With regard to claims 1, 9, and 17, Fields discloses a payment processing system to process a transaction involving a merchant, a customer and a payment processor (abstract, The third party service provider receives an electronic document from a first party, the electronic document relating to a transaction between the parties, the transaction being, for example, a sale or a contract), the system comprising: 
a network interface configured to receive a first request to prepare an invoice for a party; a memory to store instructions (paragraphs 1012 and 1054, Supplier computers 102A-102D include corresponding data memories, designated as memory 104A to 104D. In step 1, the supplier, law firm 202, establishes in block 212 a legal relationship with the third party service provider allowing the third party service provider to assemble invoice data, create the VAT invoice); 
one or more processors coupled to the memory and the network interface to execute the stored instructions to (paragraphs 1012 and 1054, Similarly, each supplier computer 102A to 102D includes a corresponding processor 106A to 106D): 
prepare the invoice, including calling a command to assign an invoice number to the invoice (paragraphs 1012, 1037, and 1055, Each supplier computer 102A to 102D may be executing a different software packages residing in memory for generating invoices. A unique reference ID is assigned by the third party service provider 206 to uniquely identify the uploaded data. A sequential number, based on one or more series, which uniquely identifies the invoice); 
acquire a limited-time lock to cause any other requests to the database related to obtaining invoice numbers for invoices for the party to wait until the invoice number has been assigned and persisting the invoice to the database has completed (paragraphs 1055-1056, 1058,  and 1067-1068, After the data elements are verified, the VAT invoice processing program 138 converts the required data elements into XML format of a draft invoice, he VAT invoice is transmitted. a VAT invoice gets created in step 220 from the draft invoice, Every file has a unique GUID and each GUID is used only once to prevent sending duplicate files. In block 310, the VAT invoice processing program 138 sends a global unique identifier (GUID) to the Trust Authority 208. In block 322, the Trust Authority places the VAT elements in a queue to be electronically signed. Examiner notes that a global unique identifier (GUID) is locked to the VAT invoice signed and verifies by the trust authority, wherein the trust authority processes and locks the global unique identifier to vat invoices in a queue); 
10142P06450assign the invoice number for the invoice after confirming a highest invoice number already stored in the database, the invoice number being next sequentially to the highest invoice number (paragraphs 1037 and 1067, the VAT invoice is transmitted. Every file has a unique GUID and each GUID is used only once to prevent sending duplicate files); 
after assigning a number to the invoice, then persist the invoice with the assigned invoice number to the database (paragraphs 1068 and 1073, the Trust Authority electronically signs the VAT invoice. In block 326, the Trust Authority verifies the signature and validates the certification used for signing. All VAT invoice elements (VAT Invoice File, electronic signature and verification protocol of electronic signature) are stored and archived in block 234 by third party service provider 206 on behalf the recipient of the VAT invoice.); and 
release the lock in response to completely persisting the invoice with the assigned invoice number to the database (paragraphs 1055-1056, 1058,  and 1067-1068, Examiner notes that it’s obvious after the trust authority complete processing and signing a VAT invoice with a GUID, the trust authority can process next BAT invoices n the queue).  
With regard to claims 6 and 14, Fields discloses the invoice number is assigned sequentially across a customer of the party (paragraph 1037).  
With regard to claims 7 and 15, Fields discloses the invoice number is assigned sequentially across a customer of the party (paragraph 1037).  
With regard to claims 8, 16, and 22, Fields discloses the request is responsive to an invoice model that represents the invoice in the database, the invoice model including code to operate on information in the database and request an invoice number for the invoice from the database (paragraph 1012, Each supplier computer 102A to 102D may be executing a different software packages residing in memory for generating invoices).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. 2008/108861 to Fields et al., in view of Japan Patent No. H06203049 to Sato.
With regard to claims 2, 10, and 18, Fields substantially discloses the claimed invention, Fields does not disclose 10142P06448generating a duplicate key exception in response to an indication that the invoice number being written to the database is a duplicate; and performing a retry operation to assign another invoice number to the invoice.  
However, Sato teaches generating a duplicate key exception in response to an indication that the invoice number being written to the database is a duplicate; and performing a retry operation to assign another invoice number to the invoice (The serial number data loss / duplicate check mechanism 13 in the S system creates a serial number flag setting area and a loss / duplicate table 132 composed of a duplicate flag setting area, and a serial number flag setting area in the above-mentioned missing / duplication table 132, After clearing the duplication flag setting area, from the serial number information management unit 12 described above, records in the ascending order of management numbers (a .fwdarw. b .fwdarw. c .fwdarw.), and the records a, b, ... Examiner notes that it’s obvious when the serial number is detected to be duplicated, a correction action is triggered which can includes assigning another serial number to avoid duplication, paragraph 30, page 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Fields to include, generating a duplicate key exception in response to an indication that the invoice number being written to the database is a duplicate; and performing a retry operation to assign another invoice number to the invoice, as taught in Sato, in order to accurately detect the missing or duplication of the transaction sequence number by a simple process (Sato, page 2, lines 16-17).
With regard to claims 3, 11, and 19, the combination of references discloses generating the duplicate key exception occurs after the lock has expired without the invoice with the assigned invoice number to the database being persisted to the database which enables a second request to prepare another invoice for the party to occur simultaneously to a retry of the first request with both the first and second requests causing invoices to be generated having identical invoice numbers (Sato,  paragraph 30, page 5. Duplicate serial number can be assigned to transactions).   
With regard to claims 4, 12, and 20, Fields discloses creating a draft of the invoice prior to receiving the first request (paragraph 1056), Fields does not disclose 10142P06448 adding a duplicate number key to the invoice number, the database not determining whether to generate a duplicate key exception for any invoice with a duplicate number key; and clearing the duplicate number key for the invoice prior to persisting the invoice with the assigned number to the database.  
However, Sato teaches adding a duplicate number key to the invoice number, the database not determining whether to generate a duplicate key exception for any invoice with a duplicate number key; and clearing the duplicate number key for the invoice prior to persisting the invoice with the assigned number to the database (The serial number data loss / duplicate check mechanism 13 in the S system creates a serial number flag setting area and a loss / duplicate table 132 composed of a duplicate flag setting area, and a serial number flag setting area in the above-mentioned missing / duplication table 132, After clearing the duplication flag setting area, from the serial number information management unit 12 described above, records in the ascending order of management numbers, paragraph 30, page 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Fields to include, adding a duplicate number key to the invoice number, the database not determining whether to generate a duplicate key exception for any invoice with a duplicate number key; and clearing the duplicate number key for the invoice prior to persisting the invoice with the assigned number to the database, as taught in Sato, in order to accurately detect the missing or duplication of the transaction sequence number by a simple process (Sato, page 2, lines 16-17).
Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. 2008/108861 to Fields et al., in view of International Publication No. 2008/108861 to Fields et al.
With regard to claims 5, 13, and 21, Fields substantially discloses the claimed invention, however, Fields does not disclose determining the invoice number for the invoice by generating an index with an index prefix for the invoice number that identifies the party and an index suffix for the invoice number.  
However, Wong teaches determining the invoice number for the invoice by generating an index with an index prefix for the invoice number that identifies the party and an index suffix for the invoice number (No duplicate vendor invoices are allowed. A vendor invoice is identified by a combination of vendor invoice number and MWS number. Hence, the same vendor invoice number may be billed against different MWS numbers (since some vendor's numbering systems may generate duplicate numbers), but not against the same MWS number. Examiner notes that MWS can be considered “an index prefix” and invoice number  can be considered as “an index suffix”, page 74, lines 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Fields to include, determining the invoice number for the invoice by generating an index with an index prefix for the invoice number that identifies the party and an index suffix for the invoice number, as taught in Wong, in order to prevent generating duplicate vendor invoices (Wong, page 74, lines 9-13).


Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687